Appeal by defendant Bills Garage, Inc., as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County, dated June 25, 1968, as is against it upon a jury verdict. Judgment reversed insofar as appealed from, on the law and the facts, without costs, and new trial and severance of action granted as between plaintiff and appellant, unless,, within 30 days after entry of the order hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the amount of the verdict insofar as it is in his favor against appellant, from $335,000 to $275,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs. In our opinion, the verdict was excessive to the extent indicated. Beldock, P. J., Christ, Rabin, Benjamin and Kleinfeld, JJ., concur.